Citation Nr: 0814552	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-24 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of hepatitis 
C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from July 1973 to May 1974.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of hepatitis or any 
symptoms reasonably attributable thereto.

2.  Hepatitis C was not diagnosed until 1992, many years 
after service.

3.  The probative post-service medical evidence of record 
does not relate the veteran's currently-diagnosed hepatitis C 
with any event or occurrence on active duty service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.301, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).    

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran asserts his currently-diagnosed hepatitis C is 
related to his period of active service.  Specifically, he 
alleges that he contracted hepatitis as a result of air gun 
injector shots which were used to administer vaccinations 
while he was stationed at Lackland Air Force Base in San 
Antonio, Texas, in 1973.  

He testified at his January 2006 personal hearing that they 
did not properly cleanse the guns' needles in-between 
administering shots to different patients.  He also submitted 
a statement dated in January 2006 from a dispensary worker 
who administered shots on the base at the time and who 
supported his statements as to the lack of needle 
sterilization in-between patients.  However, upon review of 
the record, the Board finds that the preponderance of the 
evidence is against the claim and the appeal is denied. 

Specifically, despite the veteran's claims, service medical 
records reflect no blood transfusions or complaints, 
symptomatology, or findings consistent with liver pathology 
or hepatitis of any kind.  Significantly, the report of the 
May 1974 separation examination was negative for liver 
pathology or a diagnosis of hepatitis.  

In addition, there is no indication of any in-service history 
of hepatitis or of any risk factors associated with 
hepatitis.  Further, the service records do not show evidence 
of illegal drug use or abuse.  Parenthetically, it is common 
medical knowledge that hepatitis C was not recognized prior 
to the late 1980s, so the absence of hepatitis C in-service 
is not dispositive.   

Next, although the veteran reported at his December 2004 VA 
examination that he first tested positive for hepatitis, non-
A, non-B, in 1992, post-service medical treatment records do 
not show a diagnosis of hepatitis C until May 2002, many 
years after his separation from service.  

Even considering that hepatitis C was first identified as a 
separate medical disorder in 1988, the fact that the veteran 
was not diagnosed with hepatitis C until 1992 is too remote 
in time to support a finding of in-service onset, 
particularly given the lack of continuity of symptomatology.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim). 

In addition to the documented post service treatment records, 
the evidence includes statements from the veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of hepatitis C since active service is inconsistent with the 
other evidence of record.  Indeed, while he associated his 
disorder with active duty, the separation examination was 
absent of any complaints consistent with liver pathology.  
Moreover, the post-service evidence does not reflect 
treatment related to hepatitis C for two decades following 
active service.  Therefore, the Board finds that the 
contentions of hepatitis C since service of less probative 
value on the issue of continuity.

Further, service connection may be granted when a medical 
nexus is established between the claimed disorder and 
military service.  In this case, the Board finds that the 
weight of the medical evidence of record does not establish a 
nexus between the veteran's current hepatitis C and his 
period of active service.  Of note, VA outpatient treatment 
records reflect continued diagnoses of hepatitis C but do not 
offer any evidence relevant to the issue of a medical nexus, 
although they do reveal a history of substance abuse.  

The veteran submitted a "Risk Factors for Hepatitis 
Questionnaire" in October 2004, in which he indicated that 
he never used intravenous drugs, never used intranasal 
cocaine, never engaged in high-risk sexual activity, never 
had a blood transfusion, and had never been exposed to any 
contaminated blood or fluids.  

In a statement dated April 2006, the veteran's private 
gastroenterologist indicated that the veteran had hepatitis C 
and opined that, "[g]iven he has no other risk factors, the 
most likely place he obtained the infection is during his 
military service when he had a needle stick with a non-
sanitized needle."  

The veteran's Social Security Administration (SSA) records 
reveal he was found to be disabled since October 7, 1999, due 
to anxiety disorder, depression, hepatitis C, chronic 
obstructive disease, and chronic kidney stones; however, 
there is no competent medical opinion as to the etiology of 
his hepatitis C.  Similarly, a September 2006 statement from 
the veteran's treating VA physician indicated that he was 
being treated for many problems, including hepatitis C, but 
did not opine as to the etiology of the condition.

The veteran was afforded a VA liver, gall bladder, and 
pancreas examination in December 2004.  The examiner 
diagnosed the veteran with hepatitis C.  However, the 
examiner found the veteran's reported history to be 
unreliable and indicated that it would only be with 
speculation that she could relate a history of air gun 
injector shot provided on active duty to the current 
diagnosis of hepatitis C.  

The examiner found the veteran to be unreliable because he 
originally claimed that his hepatitis was caused by the 
negligence of a VA medical facility, but later changed his 
theory when the evidence failed to reveal that he was given a 
blood transfusion during a kidney stone operation he received 
there.  

In addition, the examiner found that the veteran engaged in 
activities, such as illicit drug use, which are significant 
risk factors for hepatitis C contraction.  The examiner cited 
a positive toxicology test for cocaine use as of September 
2004 and noted the veteran's reported history of marijuana 
use since Vietnam, both of which contradict earlier 
assertions made by the veteran.  

In assigning high probative value to this VA report, the 
Board notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that she misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.

The veteran has challenged the findings of the VA 
examination.  As an example, he asserts that the VA examiner 
indicated that he was in Vietnam and he maintained that this 
finding was inaccurate.  A reading of the examination report 
indicates that the examiner actually stated that the veteran 
had used marijuana since Vietnam, not necessarily that he was 
in Vietnam.  

Even if read by implication that the veteran had service in 
Vietnam, this is not the first time that he had so reported.  
Specifically, in a November 1996 mental health note, he 
reported to that health care provider that he was in Vietnam 
for 72 hours delivering airplane parts.  

While the service records do not reflect service in Vietnam, 
the fact that he has reported it to other treating health 
care providers weights against his argument that the December 
2004 VA examiner erroneously reported it.  This evidence 
tends to support the VA examiner's implication that he told 
her he served in Vietnam.

On the other hand, the Board assigns the April 2006 medical 
opinion of the veteran's private gastroenterologist a 
relatively low probative value because it is based solely on 
the history as reported by the veteran and, as discussed 
above, he has often contradicted himself and has been found 
to be a untrustworthy historian.  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  

Next, the Board has considered the veteran's written 
statements and sworn testimony asserting a relationship 
between the claim on appeal and active duty service.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In sum, absent evidence of symptoms consistent with hepatitis 
or liver pathology in service, lack of symptoms consistent 
with hepatitis for many years thereafter, or a probative 
medical nexus between service and the currently-diagnosed 
hepatitis C, the Board finds that the preponderance of the 
evidence is against the claim and the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in September 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in April 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, VA treatment records, and Social Security 
Administration records.  He submitted additional medical 
records, private physician letters, and several written 
statements, and was provided an opportunity to set forth his 
contentions during his January 2006 personal hearing.  In 
addition, he was afforded a VA medical examination in 
December 2004.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


